Title: From George Washington to Elias Boudinot, 4 July 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Dear Sir
                            Head Quarters 4th July 1783
                        
                        I have had the Honor this morning to receive your Excellency’s favor of the 1st of July—with the Resolution
                            of Congress directing Major Genl Howe, with the Troops, to proceed to Philadelphia.
                        My Letters of the 24th & 25th of June to your Excellency do not appear to have been acknowledged by
                            you, I hope they have been received. With great Regard & Respect I have the Honor to be Your Excellency’s Most
                            Obedient Servant
                        
                            Go: Washington

                        
                    